Order entered November 5, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00948-CV

                           JOYCE ANN GRAY, ET AL., Appellants

                                                 V.

               NATIONSTAR MORTGAGE D/B/A MR. COOPER, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-19-03758-B

                                             ORDER
        Before the Court is appellee’s October 23, 2019 motion to dismiss this appeal for want of

prosecution. We DENY the motion.

        The reporter’s record is overdue. As the docketing statement shows appellant requested

preparation of the reporter’s record and the record reflects that appellant is entitled to proceed

without costs, we ORDER Robin Washington, Official Court Reporter for County Court at Law

No. 2, to file the reporter’s record within ten days of the date of this order.

        We DIRECT the Clerk of this Court to send a copy of this order to Ms. Washington and

all parties.

                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE